Name: Commission Regulation (EEC) No 1092/88 of 26 April 1988 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 4. 88 Official Journal of the European Communities No L 106/23 COMMISSION REGULATION (EEC) No 1092/88 of 26 April 1988 altering the export refunds on milk and milk products refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 744/88 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 977/88 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 977/88 to the information known to the Commission that the export HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 1 7 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 977/88 amended are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 27 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p . 13 . O OJ No L 78, 23. 3 . 1988 , p . 1 . 0 OJ No L 98, 15 . 4. 1988, p. 10 . No L 106/24 Official Journal of the European Communities 27. 4. 88 ANNEX to the Commission Regulation of 26 April 1988 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination Amount of refund 0402 10 11 000 80,00 0402 10 19 000 80,00 0402 10 91 000 0,8000 0402 10 99 000 0,8000 0402 21 11 200 80,00 0402 21 17 000 80,00 0402 29 15 200 0,8000 0402 29 19 200 0,8000 0403 90 1 1 000 80,00 0403 90 13 000 80,00 0403 90 31 000 0,8000 0403 90 33 000 ¢ 0,8000 0404 90 11 100 80,00 0404 90 13 120 80,00 0404 90 31 100 80,00 0404 90 33 120 80,00 0404 90 51 100 0,8000 0404 90 53 110 0,8000 0404 90 91 100 0,8000 0404 90 93 110 0,8000 2309 10 15 010  2309 10 15 100 I  2309 10 15 200  2309 10 15 300 \  2309 10 15 400  2309 10 15 500 II  2309 10 15 700 \  2309 10 15 900  2309 10 19 010  2309 10 19 100  2309 10 19 200  2309 10 19 300  2309 10 19 400 \  2309 10 19 500  2309 10 19 600  2309 10 19 700 I  2309 10 19 800  2309 10 19 900  2309 10 70 010  2309 10 70 100 24,00 2309 10 70 200 32,00 2309 10 70 300 40,00 2309 10 70 500 \ 48,00 2309 10 70 600 56,00 2309 10 70 700 64,00 2309 10 70 800 70,40 27. 4. 88 Official Journal of the European Communities No L 106/25 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination Amount of refund 2309 10 70 900  2309 90 35 010  2309 90 35 100  2309 90 35 200  2309 90 35 300  2309 90 35 400 \  2309 90 35 500  2309 90 35 700  2309 90 35 900 !  2309 90 39 010  2309 90 39 100  2309 90 39 200 l  2309 90 39 300 \  2309 90 39 400  2309 90 39 500 \  2309 90 39 600 -  2309 90 39 700  2309 90 39 800 II  2309 90 39 900 \\  2309 90 70 010 I.I  2309 90 70 100 24,00 2309 90 70 200 I 32,00 2309 90 70 300 \ 40,00 2309 90 70 500 \ 48,00 2309 90 70 600 56,00 2309 90 70 700 64,00 2309 90 70 800 70,40 2309 90 70 900 .